DETAILED ACTION
The applicant’s Request for Continued Examination filed on June 21, 2022 has been acknowledged. Claims 2, 6, 11, 14 and 17 have been canceled. Claims 1, 3-5, 7-10, 12, 13, 15, 16, and 18-25, as amended are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12, 13, 15, 16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims as amended on June 21, 2022 recite “determining a damage level indicative of the severity of the damage to the host vehicle based on the host vehicle sensor data and the remote sensor data, wherein the damage level increases in severity based on a number of the vehicle systems or the vehicle sensors of the host vehicle affected by the impact event” this damage level is then used as recited “monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event; wherein the predetermined amount of time is proportional to the damage level” establishing that the number of systems or the number of sensors which are affected by the impact event establishes the predetermined amount of time the travel behavior is monitored after the impact event. Support for this can be explicitly found in paragraphs [0057] and [0058] of the originally filed specification. The closest prior art of record Fuchs (US 2015/0039397 A1) discloses processing vehicle sensor data and using that sensor data to determine the occurrence of an impact event. Fuchs determines the level of damage based on previous accidents but is not specific that the severity is based on the number of affected systems or sensors. Fuchs also monitors the travel behavior after the impact event but does not establish that this is proportional to the damage level which as stated above is now required to be based on the number of sensors or systems affected by the impact. The secondary reference Chambers (US 2016/0144817 A1) teaches that the predetermined amount of time can be based on the damage level and is proportional as the system tracks multiple events, and each event triggers more monitoring. Chambers however fails to establish that the damage level is based on the number of sensors or systems affected by the impact event. As such the closest prior art of record fails to read over the claim in the combination as currently amended. Therefore the claims stand allowable over the prior art of record.
	The 101 rejection has been removed in light of the amendments. Specifically the amendment establishes that the system monitors multiple systems or sensors and based on the number of systems or sensors affected by an impact event the system will determine a damage level. This damage level will then be used to determine the predetermined amount of time to monitor the travel behavior. As such the system adjusts the values depending on the number of sensors or systems which are affected. This is an improvement as it is specific number based on the type of event rather than a fixed number for all events. As such the claims have been rendered into a practical application.
An updated search provided the following references:
	Walsh et al. (US 2020/0211303 A1) which describes using a damage analysis for vehicles involved in an impact event, but fails to establish the system determines a severity level based on the number of sensors or systems affected by the impact event and then using that to determine how long to monitor the travel behavior. As such the reference fails to read over the claims as currently amended.
	Fields et al. (US 11,379,886 B1) which describes using machine learning to calculate the damage to vehicles in an impact event, but fails to establish the system determines a severity level based on the number of sensors or systems affected by the impact event and then using that to determine how long to monitor the travel behavior. As such the reference fails to read over the claims as currently amended.
	Bourke et al. (US 2020/0334928 A1) which describes evaluating a collision or impact event, however fails to establish the system determines a severity level based on the number of sensors or systems affected by the impact event and then using that to determine how long to monitor the travel behavior. As such the reference fails to read over the claims as currently amended.
	Park (KR 2008/0104206 A) which discusses using impact event information to determine the repair costs, but fails to establish the system determines a severity level based on the number of sensors or systems affected by the impact event and then using that to determine how long to monitor the travel behavior. As such the reference fails to read over the claims as currently amended.
	Kim (KR 2016/0016211 A) which discusses recording impact events for a vehicle, but fails to establish the system determines a severity level based on the number of sensors or systems affected by the impact event and then using that to determine how long to monitor the travel behavior. As such the reference fails to read over the claims as currently amended.
	A. B. Faiz, A. Imteaj and M. Chowdhury, "Smart vehicle accident detection and alarming system using a smartphone," which discusses determining when an accident has occurred and alerting users regarding the event, but fails to establish the system determines a severity level based on the number of sensors or systems affected by the impact event and then using that to determine how long to monitor the travel behavior. As such the reference fails to read over the claims as currently amended.
	Each of the references discusses elements related to the detection of impact events and the evaluation of a vehicle but fails to establish the specific combination of elements as currently amended. As such the claims as currently amended are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/16/2022